DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, and all dependent claims thereof, recites the limitation “...an extent of each uniform sub-volume of tissue measured perpendicular to a face of the ultrasound transducer is the focal length ±S*k*F#2 where S is between 0.5 and 2.5 and k. is an acoustic wavelength of the ultrasound transducer.” In the Remarks filed 10/24/2021, Applicant indicates that this limitation is “enabled” by paragraph [0024] of the instant specification (as filed). Examiner here respectfully notes that enablement and written description are separate requirements under 35 is the focal length ±S*k*F#2 where S is between 0.5 and 2.5 and k. is an acoustic wavelength of the ultrasound transducer” (emphasis added). This is different from what is disclosed in paragraph [0024], identified by Applicant as providing enablement (though no mention is made of written description) for this subject matter. The relevant portion of paragraph [0024] of the instant specification reads “...the acoustic data region is limited to no more than +/-S*λF#2 (eq. 1) about the focus. S is an arbitrary parameter between 0.5 and 2.5 and λ is the acoustic wavelength in the breast tissue over frequency ranges between 1 MHz and 20 MHz.” The specification does not identify the dimension in which the “acoustic data region” is measured with respect to the disclosed equation – there is no indication as to which dimension of the “acoustic data region” this equation applies to or whether that dimension is “measured perpendicular to a face of the ultrasound transducer.” The specification also does not indicate that the extent of the “subvolume” (“acoustic data region”) is the focal length +/- S*λF#2. Instead, the instant specification discloses that the acoustic data region is limited to no more than +/-S*λF#2 (eq. 1) about the focus. This appears to be identifying a spatial margin – a distance of +/- S*λF# - about the (point of) focus. These two statements are entirely different. The specification also does not indicate that the extent of the “subvolume” (“acoustic data region”) IS a certain value, rather the disclosure indicates that the “acoustic data region” is NO MORE THAN +/-S*λF#2 (eq. 1) about the focus, where S is given as an arbitrary value between .5 and 2.5. This means that the “acoustic data region” is no more than +/-(.5)*λF#2 or no more than +/-(2.5)*λF#2 or no more than any value in between. It is noted that a value being defined as “no more than” a range of other values does not provide a reasonable basis for ascertaining what the first value must actually be. Additionally, the ultrasound transducer itself does not have a wavelength. The wavelength is a characteristic of the acoustic wave as it propagates through the tissue (this is properly disclosed in the specification but the claims have attributed the wavelength to the transducer itself). Because of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation “...an extent of each uniform sub-volume of tissue measured perpendicular to a face of the ultrasound transducer is the focal length ±S*k*F#2 where S is between 0.5 and 2.5 and k. is an acoustic wavelength of the ultrasound transducer.” As fully discussed above in the section on 35 U.S.C. §112(a), this limitation is not supported by the disclosure. It is unclear how such a range of values can reasonably represent an extent of a volume of tissue – see e.g. Nohara et al. (US PG Pub. No. US 2003/0163046 A1, Aug. 28, 2003) which discloses a focal depth of 50mm, a wavelength of 0.2mm, and an azimuthal resolution of F/2 (where F/2 is an F number of 2 – [0015]) as described in [0077]-[0082]. Using these values, the sub-volume extent would be the focal length 50mm +/- S*(0.2mm)*2^2 = 49.6 mm to 50.4mm for S = .5 and 48mm to 52mm for S = 2.5. What, specifically, would it mean for multiple “sub-volumes” of tissue to have an extent of 48mm to 52mm, in a single dimension? Is this a description of the extent of a single sub-volume or of only sub-volumes at a certain focal depth (which is not specified in the claim)? Because it is not possible to reasonably ascertain how the claimed values are to be applied, this limitation will be 2 (eq. 1) about the focus, where S is given as an arbitrary value between .5 and 2.5 in any dimension (since the dimension/direction is not specified in the disclosure). 
	Claim 2 recites the limitation “the ultrasound transducer.” However, claim 1 sets forth at least one ultrasound scanning mechanism each said scanning mechanism comprising an ultrasound transducer. Because it is unclear whether “the ultrasound transducer” refers to a specific one of a possible plurality of ultrasound transducers of claim 1, or if it refers to the ultrasound transducer of each of the at least one ultrasound scanning mechanisms. It is noted that Applicant has reverted to claim language which has previously been rejected on these same grounds. This rejection could be obviated by amending claim 2 to recite –the ultrasound transducer of the at least one ultrasound scanning mechanism—or –the ultrasound transducer of each at least one scanning mechanism--.
	Claims 3, 4, 6, 7, 23, 24, and all dependent claims thereof, recite the limitation “the ultrasound transducer.” However, claim 1 sets forth at least one ultrasound scanning mechanism each said scanning mechanism comprising an ultrasound transducer. Because it is unclear whether “the ultrasound transducer” refers to a specific one of a possible plurality of ultrasound transducers of claim 1, or if it refers to the ultrasound transducer of each of the at least one ultrasound scanning mechanisms. It is noted that Applicant has reverted to claim language which has previously been rejected on these same grounds. This rejection could be obviated by amending claim 2 to recite –the ultrasound transducer of the at least one ultrasound scanning mechanism—or –the ultrasound transducer of each at least one scanning mechanism--.	
Claim 9 recites the limitation “where the at least one ultrasound scanning mechanism comprises a first shaft which rotates in a clockwise direction and a second shaft which rotates in a counter-clockwise direction.” It is unclear if these shafts are the same as or distinct from the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-7, 10, 13-15, 18, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantorovich et al. (US PG Pub. No. US 2004/0249283 A1, Dec. 9, 2004) (hereinafter “Kantorovich”) in view of Nohara et al. (US PG Pub. No. US 2003/0163046 A1, Aug. 28, 2003) (hereinafter “Nohara”).
Regarding claim 1: Kantorovich teaches an ultrasound scanning system comprising: an enclosure for an acoustic couplant ([0080], container 18); at least one ultrasound scanning mechanism, each said ultrasound scanning mechanism comprising: a shaft rotatable about an axis, the shaft coupled to a first support ([0087], figure 2C); the first support coupled to a second support substantially perpendicular to the first support, the second support coupled to an ultrasound transducer and providing an offset from the first support ([0087], figure 2C). While Kantorovich indicates that a computer provides signals for generating acoustic irradiation and for transmitting reflected signals acquired by the transducers ([0083]), which is assumed to include some manner of beamforming, Kantorovich is silent on the ultrasound transducer coupled to a transmit beamformer for generation of a region of focused transmit energy in a sub-volume of tissue to be imaged, the ultrasound transducer coupled to a receive beamformer for detection of reflected signal energy from a sequence of uniform sub-volumes of tissue to be imaged.

It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Kantorovich by including the uniform sub-volume beamforming of Nohara in order to provide practical, affordable, high-quality 3D imaging in view of the further teachings of Nohara.
Further regarding claim 1: Kantorovich and Nohara teach the first support operable to be rotated, thereby causing the ultrasound transducer to rotate about the axis (Kantorovich - [0087], figure 2C); the ultrasound scanning system thereby transmitting focused acoustic energy and receiving focused reflected acoustic energy from of tissue within a volume of tissue to be imaged (Kantorovich – [0019]); the ultrasound scanning system configured to generate an image from a received acoustic energy from a plurality of sequences of uniform sub-volumes of tissue along each propagation path of transmitted ultrasound energy (Kantorovich - [0058], [0059]; Nohara – [0087], figure 4); the transmit beamformer and receive beamformer configured to cause each sub-volume of tissue to have an equal volume as other sub-volumes of tissue along each propagation path of transmitted ultrasound energy (Nohara – figure 4, [0087], [0094] – voxels are equal sized volume elements); where an F# is a focal length of the ultrasound transducer divided by an aperture length of the ultrasound transducer (this is the definition of F-number, Nohara – [0136]), and the F# is greater than 1.5 and less than 2.5, and an extent of each uniform sub-volume of tissue measured perpendicular to a face of the ultrasound 2 where S is between 0.5 and 2.5 and k. is an acoustic wavelength of the ultrasound transducer (Nohara – [0136], and as evidenced by Yao that resolution in at least one dimension is f-number multiplied by wavelength, where the addition of an arbitrary value of e.g. .5 would render λ*F = .5*λ*F2 where F = 2). 
Regarding claim 4: Kantorovich and Nohara teach the ultrasound scanning system of claim 1 where the transducer of the ultrasound scanning mechanism comprises a linear array operative to receive acoustic reflections from each sub-volume of tissue by maintaining a constant separation distance from the ultrasound transducer to each sub- volume of tissue (Kantorovich - [0087]; [0025], [0089] – since the transducers do not move radially, the distance between the ultrasound transducer and each sub-volume of tissue remains fixed; Nohara – [0046]).
Regarding claim 6: Kantorovich and Nohara teach the ultrasound scanning system of claim 1 where the ultrasound transducer comprises a linear array of transducer elements (Kantorovich - [0087], figure 2C).
Regarding claim 7: Kantorovich and Nohara teach the ultrasound scanning system of claim 1 where the ultrasound transducer comprises a phased array (Kantorovich - [0021]-[0022] – “electronically steered transducers” are a phased array).
Regarding claim 10: Kantorovich and Nohara teach the ultrasound scanning system of claim 1 where the couplant comprises water (Kantorovich – [0080]).
Regarding claim 13: Kantorovich teaches an ultrasound scanning system comprising: an enclosure for an acoustic couplant ([0080], container 18); at least one ultrasound scanning mechanism, each ultrasound scanning mechanism comprising: a plurality of ultrasound transducers rotatable about an axis of rotation and attached to a support, each ultrasound transducer of the plurality of ultrasound transducers rotatable at an offset distance from tissue to be imaged ([0087], figure 2C); the plurality of ultrasound transducers transmitting acoustic energy and receiving reflected acoustic energy, the received acoustic energy representing 
Nohara, in the same field of endeavor, teaches an ultrasound system comprising an array of a plurality of ultrasound transducers, each ultrasound transducer of the plurality of ultrasound transducers coupled to a transmit beamformer transmitting focused ultrasound and a receive beamformer receiving reflected ultrasound energy, the receive beamformer configured to form an image from a plurality of substantially uniform adjacent sub-volumes within larger volume of the tissue to be imaged from each transmit event (figure 4, [0087], [0093], [0100]-[0101]). Nohara further teaches that this beamforming technique provides ultrasound imaging technology which may be incorporated in practical, affordable, high-quality, 3D ultrasound imaging systems which are clinically useful, and which exploit 3D, electronic, volume data acquisition.
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Kantorovich by including the uniform sub-volume beamforming of Nohara in order to provide practical, affordable, high-quality 3D imaging in view of the further teachings of Nohara.
Regarding claim 14: Kantorovich and Nohara teach the ultrasound scanning system of claim 13 where at least two ultrasound transducers of the plurality of ultrasound transducers have different offset distances (Kantorovich - [0087] – “in order to image the entire breast the array pair is translated along the direction of the breast axis to acquire a "slice" image at each 
Regarding claim 15: Kantorovich and Nohara teach the ultrasound scanning system of claim 14 where the plurality of ultrasound transducers comprise rotatable transducers positioned in different radial separations from the axis of rotation or the plurality of ultrasound transducers have different foci (Kantorovich - [0087], figure 2C – the “radial separations” of the two ultrasound transducers differ by 180 degrees, and the two ultrasound transducers have different foci).
Regarding claim 18: Kantorovich and Nohara teach the ultrasound scanning system of claim 13 where at least one ultrasound transducer of the plurality of ultrasound transducers maintains a substantially uniform F# by maintaining a constant ratio of active linear array element extent to focal length for each sub-volume of tissue (it is noted that “maintains a substantially uniform F#” and “maintaining a constant ratio of active linear array element extent to focal length” is essentially redundant as this is the definition of F# and maintaining a constant F# would involve maintaining a constant F#; Nohara – [0092], [0117], [0136], [0046]).
Regarding claim 23: Kantorovich and Nohara teach The ultrasound scanning system of claim 1 where at least one ultrasound transducer of the ultrasound scanning mechanism is operative to maintain a fixed ratio of an extent of active apertures to a receive acquisition depth (Nohara – [0092], [0117], [0136], [0046]).

Regarding claim 25: Kantorovich and Nohara teach the ultrasound scanning system of claim 13 where at least one ultrasound transducer of the plurality of ultrasound transducers is operative to provide substantially uniform spatial resolution over each sub-volume of imaged tissue (Nohara - figure 4, [0087], [0093], [0100]-[0101]).
Regarding claim 26: Kantorovich and Nohara teach the ultrasound scanning system of claim 25 where the transmit beamformer is configured to subdivide a region of interest into plurality of transmit depths, each transmit depth subdivided into a plurality of uniform sub-volumes of tissue, each of the uniform sub- volumes of tissue generating a corresponding receive signal (Nohara – figure 4, [0098]-[0100]).
Claims 2-3 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantorovich and Nohara as applied to claims 1 and 13 above, and further in view of Harris, Nick and Y. Qian. “Design of a high frequency equal width annular array transducer for medical imaging.” (2013) (hereinafter “Harris”), and as evidenced by Chabok, H. R., Cannata, J. M., Kim, H. H., Williams, J. A., Park, J., & Shung, K. K. (2011). A high-frequency annular-array transducer using an interdigital bonded 1-3 composite. IEEE transactions on ultrasonics, ferroelectrics, and frequency control, 58(1), 206–214. https://doi.org/10.1109/TUFFC.2011.1787 (hereinafter “Chabok”).
Regarding claims 2 and 3: Kantorovich and Nohara teach the ultrasound scanning system of claim 1, including the ultrasound transducers operative to receive acoustic reflections from each sub- volume of tissue by maintaining a ratio of aperture width to axial distance to each sub- volume of tissue constant (this is the definition of F#; Nohara – [0092], [0117], [0136]) but are silent on where the ultrasound transducer is an annular array having rings with a uniform ring width.

It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Kantorovich and Nohara by replacing the linear transducer arrays with an annular array as taught by Harris in order to achieve the benefits of annular arrays, including the ability to form an image with fewer elements and a symmetric beam, as evidenced by Chabok (introduction).
Regarding claims 16 and 17: Kantorovich and Nohara teach the ultrasound scanning system of claim 13, including the ultrasound transducers operative to receive acoustic reflections from each sub- volume of tissue by maintaining a ratio of aperture width to axial distance to each sub- volume of tissue constant (this is the definition of F#; Nohara – [0092], [0117], [0136]) but are silent on where the ultrasound transducer is an annular array having rings with a uniform ring width.
Harris, in the same problem solving area of ultrasound imaging, teaches an annular array having rings with a uniform ring width (section 4: EQUAL WIDTH ANNULAR ARRAY). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Kantorovich and Nohara by replacing the linear transducer arrays with an annular array as taught by Harris in order to achieve the benefits of annular arrays, including the ability to form an image with fewer elements and a symmetric beam, as evidenced by Chabok (introduction).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantorovich and Nohara as applied to claim 1 above, and further in view of Rusinovic-Sunara (WIPO Pub. No. WO 0217792 A1, Mar. 7, 2002) (hereinafter “Rusinovic-Sunara”). 
Regarding claim 8: Kantorovich and Nohara teach the ultrasound scanning system of claim 1 but is silent on where the at least one ultrasound scanning mechanism comprises two ultrasound scanning mechanisms.

It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Kantorovich and Nohara by providing a second (duplicate) ultrasound scanning mechanism in order to quickly examine both breasts simultaneously as taught by Rusinovic-Sunara.
Regarding claim 9: Kantorovich, Nohara and Rusinovic-Sunara teach ultrasound scanning system of claim 8 where the at least one ultrasound scanning mechansim comprises a first shaft which rotates in a clockwise direction and a second shaft which rotates in a counter-clockwise direction (Rusinovic-Sunara - pg. 6 - each of the two separate breast scanning mechanisms comprises a shaft which operate by simultaneously rotating in opposite directions in order to show simultaneous, symmetric images of both breasts).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantorovich and Nohara as applied to claim 1 above, and further in view of Ebisawa (US PG Pub. No. US 2018/0100832 A1, Apr. 21, 2018) (hereinafter “Ebisawa”).
Regarding claim 11: Kantorovich and Nohara teach the ultrasound scanning system of claim 1 but is silent on where the enclosure for an acoustic couplant comprises an inner acoustic couplant which is mechanically separated from an outer acoustic couplant.
Ebisawa, in the same field of endeavor, teaches an enclosure for an acoustic couplant including an inner acoustic couplant which is mechanically separated from an outer acoustic couplant (figure 1A, [0052]-[0053]) in order to allow hygienic replacement of the couplant which comes into contact with the patient (outer couplant) while the couplant surrounding the probe (inner couplant) is sterilized with UV ([0053]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Kantorovich and Nohara by including an inner acoustic 
Regarding claim 12: Kantorovich, Nohara and Ebisawa teach the ultrasound scanning system of claim 11 where the inner acoustic couplant is separated from the outer acoustic couplant by a separation distance which is less than a wavelength of the ultrasound transducer (Ebisawa – [0055]-[0058]).
Allowable Subject Matter
Claims 27-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, fails to teach every limitation of independent claims 27 and 28, and all dependent claims thereof. Specifically, the prior art fails to teach the ultrasound transducer maintaining a fixed F# to receive acoustic reflections from each substantially uniform sub-volume of tissue by changing a length of the adjustable offset for each substantially uniform sub-volume of tissue of the plurality of substantially uniform sub- volumes of tissue which are providing reflections, while maintaining the fixed F# for each receive acoustic reflection and the ultrasound transducer adjustable offset modified to place a focal length of the transducer at each substantially uniform sub-volume of tissue.

Response to Arguments
Objection to the specification is withdrawn in light of the amendments to the specification.
Objection to the drawings with respect to figure 2E is withdrawn in light of the replacement figures filed 10/24/2021.
Applicant has again failed to acknowledge the withdrawal of claim 5 from consideration, or provide the proper status identifier of “withdrawn” for claim 5.
The rejection of claim 28 under 35 U.S.C. §112(a) has been withdrawn in light of the amendments to the claims.
The rejections under 35 U.S.C. §112(b) have been updated in light of the amendments to the claims. Several rejections were not substantively addressed by amendments, an in fact reverted to language that was previously rejected on the same grounds in spite of example language being provided, and no arguments with respect to any of the rejections under 35 U.S.C. §112(b) were provided. 
Applicant’s arguments with respect to prior art rejections of claims 1-4, 6-18, and 23-28, filed 10/24/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793